Detailed Action
Applicant amended claims 21-41 and presented claims 21-41 for examination on 04/30/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,725,708 (Appl. No.: 14/815,844). 
In remarks dated 04/30/2021, Applicant deferred “a response until all pending claims have been found to be allowable and still subject to this double patenting rejection”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chatterjee et al., Patent No.: US 8,286,030 (Chatterjee) in view of Ren et al., Pub. No.: US 2017/0031776 (Ren).

Chatterjee teaches:
Claim 21.	A computer program product for expiring objects replicated from a source storage to a target storage, the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that executes to communicate with a source storage and a target storage and to cause operations, the operations comprising:
determining whether replication of a version of a plurality of versions of an object at the source storage, wherein the version is not yet replicated to the target storage, would satisfy a target retention policy if replicated to the target storage; (col. 5, ll. 20-49; col. 7, ll. 11-45, replication of a snapshot/ an unreplicated version of an object from a first storage to a second storage would satisfy the second storage retentions policy, i.e., the second storage only keeps certain number of snapshots and deletes the old snapshots)  
replicating the version of the object to the target storage in response to determining that the replication of the version to the target storage would satisfy the target retention policy; (col. 5, ll. 20-49; col. 7, ll. 11-45, a snapshot from a first storage is replicated to a second storage based on the retention policy) 
indicating the version of the object as replicated in response to replicating the version of the object to the target storage. (col. 7, ll. 11-45; col. 14, ll. 26-32, available snapshots based on the retention policy indicates that the snapshot is replicated)
Chatterjee did not specifically teach
indicating the version of the object as replicated without replicating the version in response to determining that the replication of the version of the object to the target storage would not satisfy the target retention policy, to avoid replicating the version where replicating the version would violate the target retention policy.
Ren discloses:
   indicating the version of the object as replicated without replicating the version in response to determining that the replication of the version of the object to the target storage would not satisfy the target retention policy, to avoid replicating the version where replicating the version would violate the target retention policy by not replicating a snapshot from a series of snapshot with recovery point objective of 5 minutes to a series of snapshot with recovery point objective of 10 minutes. Ren, ¶¶ 31, 37.  
Chatterjee and Ren are concerned with replication of data between data storages. Abs. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing indicating the version of the object as replicated without replicating the version in response to determining that the replication of the version of the object to the target storage would not satisfy the target retention policy, to avoid replicating the version where replicating the version would violate the target retention policy because doing so would further increase usability of Chatterjee by not replicating data that is not required to be replicated.    

Claim 28.	Chatterjee teaches:		
A system in communication with a source storage to a target storage, comprising : a processor; and a computer readable storage medium having computer readable program code that when executed by the processor performs operations, the operations comprising:
determining whether replication of a version of a plurality of versions of an object at the source storage, wherein the version is not yet replicated to the target storage, would satisfy a target retention policy if replicated to the target storage; (col. 5, ll. 20-49; col. 7, ll. 11-45, replication of an snapshot from a first storage to a second storage would satisfy the second storage retentions policy, i.e., the second storage only keeps certain number of snapshots and deletes the old snapshots)  
replicating the version of the object to the target storage in response to determining that the replication of the version to the target storage would satisfy the target retention policy; (col. 5, ll. 20-49; col. 7, ll. 11-45, an snapshot from a first storage is replicated to a second storage based on the second storage retention policy) 
indicating the version of the object as replicated in response to replicating the version of the object to the target storage. (col. 7, ll. 11-45; col. 14, ll. 26-32, available snapshots based on the retention policy indicates that the snapshot is replicated) 
Chatterjee did not specifically teach
indicating the version of the object as replicated without replicating the version in response to determining that the replication of the version of the object to the target storage would not satisfy the target retention policy, to avoid replicating the version where replicating the version would violate the target retention policy.
Ren discloses:
   indicating the version of the object as replicated without replicating the version in response to determining that the replication of the version of the object to the target storage would not satisfy the target retention policy, to avoid replicating the version where replicating the version would violate the target retention policy by not replicating a snapshot from a series of snapshot with recovery point objective of 5 minutes to a series of snapshot with recovery point objective of 10 minutes. Ren, ¶¶ 31, 37.  
Chatterjee and Ren are concerned with replication of data between data storages. Abs. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing indicating the version of the object as replicated without replicating the version in response to determining that the replication of the version of the object to the target storage would not satisfy the target retention policy, to avoid replicating the version where replicating the version would violate the target retention policy because doing so would further increase usability of Chatterjee by not replicating data that is not required to be replicated.  
  
Claim 35.	Chatterjee teaches:	
A method for expiring objects replicated from a source storage to a target storage, comprising:
determining whether replication of a version of a plurality of versions of an object at the source storage , wherein the version is not yet replicated to the target storage, would satisfy a target retention policy if replicated to the target storage; (col. 5, ll. 20-49; col. 7, ll. 11-45, replication of an snapshot from a first storage to a second storage would satisfy the second storage retentions policy, i.e., the second storage only keeps certain number of snapshots and deletes the old snapshots)  
replicating the version of the object to the target storage in response to determining that the replication of the version to the target storage would satisfy the target retention policy; (col. 5, ll. 20-49; col. 7, ll. 11-45, an snapshot from a first storage is replicated to a second storage based on the second storage retention policy) 
indicating the version of the object as replicated in response to replicating the version of the object to the target storage. (col. 7, ll. 11-45; col. 14, ll. 26-32, available snapshots based on the retention policy indicates that the snapshot is replicated) 
Chatterjee did not specifically teach
indicating the version of the object as replicated without replicating the version in response to determining that the replication of the version of the object to the target storage would not satisfy the target retention policy, to avoid replicating the version where replicating the version would violate the target retention policy.
Ren discloses:
   indicating the version of the object as replicated without replicating the version in response to determining that the replication of the version of the object to the target storage would not satisfy the target retention policy, to avoid replicating the version where replicating the version would violate the target retention policy by not replicating a snapshot from a series of snapshot with recovery point objective of 5 minutes to a series of snapshot with recovery point objective of 10 minutes. Ren, ¶¶ 31, 37.  
Chatterjee and Ren are concerned with replication of data between data storages. Abs. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing indicating the version of the object as replicated without replicating the version in response to determining that the replication of the version of the object to the target storage would not satisfy the target retention policy, to avoid replicating the version where replicating the version would violate the target retention policy because doing so would further increase usability of Chatterjee by not replicating data that is not required to be replicated.    

Chatterjee and Ren disclose:
Claim 22	The computer program product of claim 21, wherein the determining whether the replication of the version of the object would satisfy a target retention policy is performed in response to initiating a replication operation to replicate versions of the object to the target storage. (Ren, ¶¶ 35, 38, replication starts based on a schedule)  starts based on Iwasaki, ¶¶ 63-64, replication will not start until a determined time delay)
Claims 29 and 36 are rejected under the same rationale as claim 22.

Claim 23.	The computer program product of claim 22, wherein the operations further comprises:
determining whether there are a plurality of unreplicated versions of the object at the source storage in response to initiating a replication operation, wherein the determining whether the replication of the unreplicated version of the object would not satisfy the target retention policy is performed in response to determining that there are a plurality of unreplicated versions of the object not yet replicated to the target storage; and (Ren, ¶¶ 31, 37, snapshots not related to PRO of the second snapshot series are not replicated from the first snapshot series) 
replicating a new version of the object to the target storage in response to determining there are not a plurality of unreplicated versions of the object. (Ren, ¶¶ 31, 37, snapshots related to PRO of the second snapshot series are replicated from the first snapshot series) 
Claims 30 and 37 are rejected under the same rationale as claim 23.

Claim 24.	The computer program product of claim 21, wherein the determining that the replication of the version would satisfy the target retention policy comprises:
determining whether the replication of the version of the object would satisfy at least one of a target age limit and a target retention number limit, wherein the version of the object is replicated in response to determining that the replication of the version of the object would satisfy at least one of the target age limit and the target retention number limit. (Chatterjee, col. 6, ll. 7-10; col. 7, ll. 25-32, the secondary storage stores limited number of snapshot/replica according to the retention policy)
Claims 31 and 38 are rejected under the same rationale as claim 24.

Claim 25.	The computer program product of claim 24, wherein the version of the object determined to satisfy at least one of the target retention policy and target retention limit comprises a newest unreplicated version of the object, wherein the operations further comprise: (Chatterjee, col. 4, ll. 23-30 and col. 6, ll. 2-9, wherein a secondary storage sores replica based on the retention policy and the unreplicated data includes delta data, i.e., the newest unreplicated version of the objet)
indicating that all unreplicated versions of the object are replicated in response to determining that the replication of the newest unreplicated version of the object would not satisfy at least one of the target age limit and the target retention number limit (Ren, ¶¶ 36-37, 77, 81, wherein snapshots are retained and replicated based on the retention policy associated with primary and secondary storages and wherein a newest unreplicated snapshot that is not closest to hour is not replicated while the one closest to hour is replicated)
Claims 32 and 39 are rejected under the same rationale as claim 25.

Claim 26.	The computer program product of claim 21, wherein the operations further comprise:
determining whether the version of an object at the source storage needs to be expired to satisfy a source retention policy; and (Chatterjee, col. 5, l. 64-col. 6, l. 9,  snapshots are expired/deleted from the primary and the secondary storage based on different retention policy; Ren, ¶¶ 76, 66 )
determining whether the version of the object is unreplicated in response to determining that the version of the object at the source storage needs to be expired to satisfy the source retention policy, wherein the determining whether replication of the version of the object at the source storage would satisfy the target retention policy is performed for the version of the object having been determined to be unreplicated. (Ren, ¶¶ 36-37, 77-78, 81 a snapshot not closest to hour is unreplicated not satisfying a target policy and will be deleted from first storage)   
Claims 33 and 40 are rejected under the same rationale as claim 26.

Claim 27.	The computer program product of claim 26, wherein the operations further comprises:
expiring the version of the object at the source storage in response to determining that the replication of the version of the object would not satisfy the target retention policy, (Ren, ¶¶ 77-78, 81 a snapshot not closest to hour is unreplicated and will be deleted from the storage)     
wherein the version of the object is not expired in response to determining that the replication of the version of the object would satisfy the target retention policy; and (Ren, ¶¶ 77-78, 81 a snapshot closest to hour is unreplicated and retained for being replicated according to the recovery point objective associated with a second series of snapshots)     
expiring the version of the object in response to determining that the version of the object is replicated. (Chatterjee, col. 7, ll. 26-32, snapshots deleted from a first storage based on the first storage retention policy has to be replicated to a second storage policy and deleted from the second storage based on the second storage retention policy;  Ren, ¶¶ 77-78, a replicated snapshot is deleted based on a retention policy)
Claims 34 and 41 are rejected under the same rationale as claim 27.

Response to Amendment and Arguments
Double patenting rejections are maintained. In remarks dated 04/30/2021, Applicant deferred “a response until all pending claims have been found to be allowable and still subject to this double patenting rejection”.

In light of amendments, claim objections and 112(b) rejections are withdrawn. 
Applicant’s arguments with respect to amended claims have been fully considered but are moot in view of the new ground of rejections as provided above.
Applicant’s arguments with respect to Chatterjee have been considered but are not persuasive for the following reason.
With respect to claim 1, Applicant argues “Chatterjee appears to describe keeping a set number of replicated snapshots in the second storage and deleting the old ones from the second storage to make room for the new ones. Such operations are substantially different than "determining whether replication of a version ...not yet replicated to the target storage, would satisfy a target retention policy" as recited in claim 21. In other words, the claim language specifies that the object has not yet been replicated at the time the determination is made, whereas in Chatterjee, the operations referred to by the Examiner (deleting the old snapshots from the secondary storage) appear to be carried out after the snapshots have been replicated to the secondary storage. Accordingly, Chatterjee does not describe or suggest the quoted claim element above and applicant respectfully submits that the rejection of claim 21 should be withdrawn.” Remarks, 2.
In response:
Claim 1 recites “determining whether replication of a version of a plurality of versions of an object at the source storage, wherein the version is not yet replicated to the target storage, would satisfy a target retention policy if replicated to the target storage”. Chatterjee, col. 5, ll. 20-49; col. 7, ll. 11-45, replicates a new snapshot from a primary storage server to a secondary storage server. At any given time, “the retention policy 134 indicates that the data storage unit 108 stores one hundred snapshots…and the retention policy 136 indicates that the data storage unit 128 stores four snapshots…” Therefore, at a given time, it is known that the secondary storage contains four snapshots and based on its retention policy there is no room for the new snapshot. In other words, the replication of the new snapshot would not satisfy a target retention policy unless an old snapshot can be deleted: “the dashed line 40 306 indicates that the tenth snapshot is being replicated but has not yet been completed. When the tenth snapshot completes replicating, the secondary replication module 126 may erase the sixth snapshot from the data storage unit 128 because the sixth snapshot is the earliest replicated snapshot… The primary replication module 110 and the secondary replication module 126 may enforce the retention policy 134 and the retention policy 136, respectively, according to a first-in-first-out ("FIFO") basis”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwasaki et al., Pub. No.: US 2015/0154271:
¶ 47, “In a situation where the volume is already expired when the replication starts, the replication may be skipped and an associated replication job may be eliminated, thus excessive replication of the early-expiring volumes does not occur”
¶ 48, “With this new time delayed copy consistency point, the data is only replicated after it ages for a predetermined amount of time and therefore is less likely to expire before it becomes a candidate for removal ( deletion from the cluster)”
¶ 54, “assume that the host 302 expires or otherwise marks for deletion the data 304 early, e.g., it is expired prior to being fully replicated or soon thereafter, thereby indicating that the data 304 was not important to the user and possibly only temporal”.

¶ 66, “By using this mechanism, the client or user is able to avoid replication of any early-expiring data across the clusters in the grid, thus the effective use of the resources ( cache/physical tapes/network) is achieved”.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohsen Almani whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9 AM-5 PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159